Citation Nr: 1633129	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-14 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and/or posttraumatic stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from March 1971 to March 1973. 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In the Veteran's June 2012 VA Form 9, he requested a Travel Board hearing before the Board; however, he withdrew this request in an October 2014 communication. There are no additional hearing requests in the record; therefore, the Board deems his request for a hearing withdrawn. See 38 C.F.R. § 20.704(e) (2015).
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive a new VA examination. 

The Veteran contends that he suffers from an acquired psychiatric disorder, to include depression, anxiety, and/or PTSD, that is the result of his time in active duty service. The Board acknowledges that the Veteran's DD-214 shows receipt of the "Combat Infantry Badge" and a military occupational specialty of light weapons infantry.  He has identified stressors of life threatening combat activity consisting of firefights, ambushes, mortar and rocket fire, and direct involvement with exchanging gunfire with the enemy while on a combat assault helicopter, including an instance when the helicopter engine flared out and the helicopter was required to land by auto rotation. See VA Form 21-4138, Statement in Support of Claim dated October 2010. His reported stressors are consistent with the circumstances of his combat service, and are considered verified. See 38 U.S.C. § 1154(b) (West 2014).

The Board notes an October 2010 lay statement from the Veteran's friend and fellow service member, [redacted]. Mr. [redacted] described various mental problems he has observed in the Veteran, to include anger, depression, loss of control, withdrawal from social relationships, and a sense of hopelessness, and links those symptoms to the Veteran's experiences in service.

The Veteran was afforded a VA examination for mental disorders in October 2010. The Veteran was diagnosed with psychotic disorder, not otherwise specified. The examiner noted that the Veteran did not meet the diagnostic criteria of PTSD. The examiner reported that she did not have access to the Veteran's medical records at the time of the examination. However, the examiner stated that the Veteran seems to have delusional thinking and requires an additional examination in that regard. Specifically, the examiner remarked that "without verification of historical information, [it] seems this Veteran may have a psychotic disorder versus PTSD. The onset cannot be specified by this examination. The level of his functioning is difficult to ascertain in this one evaluation without any supporting documentation."

The Veteran has received VA treatment, therapy, and counseling for his mental condition.  Specifically, a VA treatment record from May 2011 show diagnoses of dysthymic disorder, anxiety disorder, and "need to r/o PTSD." 

In light of the above, the Board finds that a new VA examination for the Veteran's claimed psychiatric disorder(s) is appropriate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (a medical opinion that is not fully articulated is not probative). When the VA "undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [it] must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one." Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Therefore, a remand is necessary to obtain an adequate opinion as to the etiology of the Veteran's psychiatric disorder(s).

Furthermore, the Veteran's final VA treatment records are from May 2011. Thus, any outstanding treatment records should also be obtained. 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA medical records and associate them with the claims file, to specifically include mental health treatment records from May 2011. If any requested outstanding records cannot be obtained, the Veteran should be notified.

2. Forward the entire claims file, to include a copy of this remand, to a suitably qualified VA examiner who has not examined the Veteran previously to evaluate the Veteran's psychiatric disorder(s). The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements and document that such a review took place in the examination report. 

(a)	The examiner should identify any psychiatric disorder, to include whether the Veteran suffers from depression, anxiety, and/or PTSD;

(b)	The examiner should determine whether it is at least as likely as not (50 percent or greater probability), that any diagnosed psychiatric disorder is related to the Veteran's service, to include the Veteran's verified combat experiences;

(c)	A complete rationale must be provided for any opinion offered. The examiner should reconcile all findings with any conflicting medical opinions already of record. 

3. Ensure that any opinion obtained is adequate and satisfies the terms of this remand. 

4. Then, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and/or PTSD. If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




